Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 1 of 29



                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

    CORIZON HEALTH, INC.

                Plaintiff,

    v.                                      Civil Action No. 3:20-cv-0463
                                            JURY DEMAND
    ARMOR CORRECTIONAL HEALTH
    SERVICES, INC.                          JUDGE CAMPBELL
                                            MAGISTRATE JUDGE HOLMES
                Defendant.

         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT ARMOR
    CORRECTIONAL HEALTH SERVICES, INC.’S MOTION TO DISMISS OR, IN THE
                ALTERNATIVE, TRANSFER VENUE OR STAY




   02548595 3                           1
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 2 of 29



            Defendant, Armor Correctional Health Services, Inc. (“Armor”) submits this memorandum

   of law in support of its motion to dismiss for failure to state a claim upon which relief can be

   granted pursuant to Fed. R. Civ. P. 12(b)(6), and alternatively, transfer venue for this civil action

   pursuant to 28 U.S.C. § 1404 or to stay this action pending resolution of another already-pending

   action (the “Motion”). For the reasons stated below, Armor’s Motion should be granted.

                                           INTRODUCTION

            Plaintiff Corizon Health, Inc.’s (“Corizon’s”) claims against Armor in this case arise out

   of a pending action (the “Florida Action”) in the U.S. District Court for the Southern District of

   Florida (the “S.D. of Florida”).1 In the Florida Action, Armor seeks damages and injunctive relief

   against Bruce Teal (“Teal”)—Armor’s former CEO and current employee of Corizon—for

   improperly interfering with its business relationships and misappropriating its trade secrets, among

   other claims. As part of the Florida Action, Armor sought discovery from Corizon. See ECF No.

   1, Corizon Complaint (“Compl.”) ¶¶ 32-34. The Florida Action, including Armor’s related

   discovery requests to Corizon, is the reason for Corizon bringing this action. See generally Compl.

            The Complaint purports to plead multiple theories of relief based on a non-disclosure

   agreement between Corizon and Armor (the “NDA”)2 that allowed Armor to confidentially share

   certain materials with Corizon as part of a potential acquisition of Armor by Corizon (the

   “Potential Acquisition”). The Complaint alleges that Armor represented in the NDA that Teal was

   not subject to any post-employment restrictions. Reading the NDA as a whole, however, it is clear



   1
     Armor Corr. Health Servs., Inc. v. Teal, No. 1:19-CIV-24656-King/Becerra (S.D. Fla.); see
   Compl. ¶ 25.
   2
     The Complaint refers to the NDA as the “Corizon-Armor Contract.” Corizon does not attach the
   NDA to the Complaint in this case. However, for the same reasons explained in footnote 5 infra
   regarding Armor’s Complaint in the Florida Action, this Court, in reviewing this Motion to
   Dismiss, can consider the entire NDA, which Teal filed as Exhibit A to his Motion to Dismiss
   [Armor’s] Second Amended Complaint in the Florida Action. See ECF No. 23-1, Florida Action.


   02548595 3                                       2
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 3 of 29



   that the NDA only covers the parties’ agreement to maintain as confidential preliminary

   information to evaluate the possibility of the Potential Acquisition, and Armor agreed only to allow

   Teal to participate in the evaluation of that information. When Armor learned that Teal went

   beyond that narrow authorization, and that he violated restrictive covenants in Armorʼs

   employment agreement with Teal (the “Teal Employment Agreement”),3 Armor sought to enforce

   those provisions and protect its confidential business information by filing the Florida Action.

            Teal placed the NDA at issue in the Florida Action by claiming it precludes Armor from

   asserting that Teal breached the Teal Employment Agreement and the restrictive covenants therein.

   The NDA, however, does no such thing. The NDA, which was executed as part of the Potential

   Acquisition, did not amend the Teal Employment Agreement or waive Armor’s rights thereunder.

   Further, there is not, as Corizon contends, any inconsistency between asserting that (1) Teal did

   not have a non-compete that precluded him from working for Corizon and (2) Teal cannot engage

   in business with Armor’s clients while working for Corizon and using Armor’s confidential

   business information and trade secrets to do so. Indeed, taking the Complaint at face value, it

   appears to allege that Corizon found such a role for Teal after the Florida Action commenced.

   Moreover, the Florida Action encompasses more than just claims under the Teal Employment

   Agreement, a point which the Complaint entirely overlooks. Nevertheless, in the Florida Action,

   Teal (represented by the same counsel as Corizon here) filed a motion to dismiss some of Armor’s

   claims asserting they are barred by the NDA. Thus, the S.D. of Florida is already considering the

   issue that Corizon has needlessly presented to this Court.




   3
     The Teal Employment Agreement is available at ECF No. 1-4, Compl., Ex. C, at p. 18 and is
   cited herein as “Teal Emp’t Ag., __.”


   02548595 3                                       3
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 4 of 29



            For the reasons explained herein, the Complaint should be dismissed for failure to state a

   claim upon which relief may be granted. In the alternative, in the interest of justice and to avoid

   inconsistent rulings on related issues, this Court should transfer venue to the S.D. of Florida, where

   the Florida Action is pending, or stay this action pending conclusion of the Florida Action.

                                            BACKGROUND

            On March 1, 2006, Teal executed the Teal Employment Agreement in which he

   acknowledged and agreed that, as part of his employment with Armor, he would be in “close

   contact with [Armor’s] confidential information . . . and its customers.” Teal Emp’t Ag. ¶ 4. As a

   result and in consideration for his employment, the Teal Employment Agreement included certain

   post-employment nondisclosure and non-compete provisions (the “Restrictive Covenants”). Id. ¶

   4(a)-(b).

            He was employed as Armor’s Executive for over 10 years before he resigned in November

   2018. Compl. ¶ 7; see ECF No. 1-2, Compl., Ex. A, ¶ 10. Only a few months after Teal resigned

   from Armor, on January 23, 2019, Corizon sent an offer of employment to Teal. Compl. Ex. A.4

   The offer states: “Effective January 21, 2019 your position will be Client Relations and you will

   report directly to Stephen A. Rector, Chief Executive Officer (‘CEO’).” Id. at 4; see Compl. ¶ 12.

            On February 5, 2019, Corizon and Armor entered into the NDA. Compl. ¶¶ 8-9. The

   Complaint does not attach a copy of the NDA but makes various representations as to its content.

   On one hand, the Complaint suggests that Armor represented that Teal was not subject to any post-

   employment restrictions. See, e.g., id. ¶¶ 54, 62, 67. On the other hand, the Complaint includes




   4
    The Complaint refers to this offer letter as the “Corizon-Teal Contract.” The Corizon-Teal
   Contract is attached to the Complaint as Exhibit A (ECF No. 1-2).


   02548595 3                                        4
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 5 of 29



   more complete quotations from the NDA, which show a very different context. Paragraph 87 of

   the Complaint includes the most complete quotation of the language at issue:

            Armor understands that Corizon intends to engage Mr. Bruce Teal and that as part
            of Mr. Teal’s engagement he may assist Corizon with evaluating a possible
            transaction between Armor and Corizon. Armor confirms that Mr. Teal is not
            subject to any on-going noncompetition, confidentiality or other agreement with
            Armor that would prohibit him from working for Corizon or otherwise assisting
            with a possible transaction, except for such restrictions as are imposed by this
            Agreement.

   Id. ¶ 87. This suggests that, instead, the NDA was, consistent with paragraph 8 of the Complaint,

   a confidentiality agreement that allowed Teal to work for Corizon in furthering the Potential

   Acquisition. Indeed, the subject line of the NDA reads “Confidentiality of Proposed Transaction,”

   and the substance of the NDA provides confidentiality protections for Armor to provide certain of

   its information to Corizon, under the auspices of allowing Corizon to determine whether to

   purchase Armor. The sentence Corizon purportedly seeks to enforce relating to Teal is buried on

   the second and third pages of the NDA, which otherwise deals with confidentiality provisions.

            On July 23, 2019, Armor expressed concern that Teal was violating his duties regarding

   Armor’s confidential information and also breaching fiduciary duties. See id. ¶ 18. Teal’s failure

   to comply with the Restrictive Covenants is the subject of the Florida Action, as is the parties’

   intent in entering the NDA. See generally Fla. Compl.5 There, Armor contends Teal fraudulently

   induced it to sign the NDA. See id. ¶ 21, Count VII.



   5
     The operative complaint in the Florida Action is Armor’s Second Amended Verified Complaint
   for Injunctive Relief and Damages (ECF No. 22, Florida Action) (“Armor’s Complaint”). Armor’s
   Complaint is attached hereto as Exhibit 1 and cited as “Fla. Compl.” This Court can consider
   Armor’s Complaint without converting this Motion to a motion for summary judgment for three
   reasons: (1) the Complaint references Armor’s Complaint; (2) Armor’s Complaint is integral to
   the claims in the Complaint, as Armor’s Complaint is the operative complaint in the Florida
   Action, and Corizon’s theories for relief in the Complaint all arise from Armor filing the Florida
   Action; and (3) Armor’s Complaint is a matter of public record and, therefore, appropriate for
   judicial notice under Federal Rule of Evidence 201. See Commercial Money Ctr., Inc. v. Ill. Union


   02548595 3                                      5
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 6 of 29



            Armor initially filed the Florida Action in Florida state court on October 4, 2019—less than

   a year after Teal resigned from Armor. Compl., ¶ 25.6 The Florida Action was removed to the S.D.

   of Florida and remains pending. Id. Among other claims, Armor’s Complaint seeks damages and

   injunctive relief to address Teal’s “improper interference with and diversion of Armor’s client[s]

   in knowing violation of” the Restrictive Covenants and Florida law and Teal’s misappropriation

   of Armor’s trade secrets in violation of Florida’s Uniform Trade Secrets Act (“FUTSA”), § 688.01,

   Fla. Stat. et seq. Fla. Compl., 1. Notably, Armor’s request for injunctive relief in the Florida Action

   for Teal’s breach of the Restrictive Covenants is limited to barring Teal from using Armor’s

   confidential business information and violating the Restrictive Covenants to interfere with

   Armor’s business relationships—not from working for Corizon in any capacity at all.

            Corizon was not named as a defendant in the Florida Action and is not a party to the Florida

   Action. See generally id. However, Armor served Corizon with non-party discovery, as its

   employment of Teal is the subject of the Florida Action. Compl. ¶¶ 32-34; see generally Fla.

   Compl. Notably, Corizon did not move for a protective order or to quash the discovery requests

   directed to it in the Florida Action.

            On June 8, 2020, Corizon filed and served the Complaint in this case. All of the claims in

   the Complaint are directly related to and, in fact, arise out of the Florida Action. See generally




   Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007); Thomas v. Tennessee, 2020 WL 1545884, n.3 (W.D.
   Tenn. Mar. 31, 2020); Russell Barnett Ford of Tullahoma, Inc. v. H & S Bakery, Inc., 398 F. Supp.
   3d 287, 294 (E.D. Tenn. 2019) (“Documents attached to pleadings are considered part of the
   pleadings for all purposes . . . and a court’s consideration of documents referred to in a complaint
   and integral to the claims does not convert a motion to dismiss into a motion for summary
   judgment.”). Therefore, Armor requests that this Court take judicial notice of Armor’s Complaint.
   To the extent the Complaint refers to Armor’s Florida State Court Complaint, this Court should,
   instead, refer to and review Armor’s Complaint—the operative complaint in the Florida Action.
   6
     Armor’s original complaint in the Florida Action (ECF. No.1-4) (“Armor’s Florida State Court
   Complaint”) is attached to the Complaint as Exhibit C.


   02548595 3                                        6
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 7 of 29



   Compl. Specifically, Corizon seeks to hold Armor liable for the costs it has incurred as a result of

   the Florida Action and Teal’s alleged inability to fulfill his employment, as contemplated by the

   Corizon-Teal Contract, due to the Restrictive Covenants. See generally id.

                                             ARGUMENT

            The Complaint should be dismissed with prejudice for failure to state a claim upon which

   relief may be granted. Specifically, (1) Counts I-IV and VI-VII should be dismissed because they

   fail to state a claim, as they are directly contradicted by documents attached to the Complaint; (2)

   Counts I, II, III, and VI should be dismissed because they improperly seek to create a cause of

   action out of a discovery dispute Corizon never raised in the litigation for which the discovery was

   sought; (3) Counts I-VI should be dismissed because they fail to articulate a plausible claim for

   damages insofar as Corizon retains exclusive control over its personnel practices and legal

   strategy; and (4) each of Counts I-VI fail to state a claim because the factual allegations do not

   raise a right to relief above the speculative level. Alternatively, because the same facts and legal

   issues are being litigated in another federal court, this action should be transferred to the S.D. of

   Florida or stayed pending the outcome of the Florida Action.

   I.       Motion to Dismiss for Failure to State a Claim (Counts I-IV, VI-VII)

            Pursuant to Rule 12(b)(6), this Court may review the Complaint and the exhibits attached

   thereto, which “are referred to in the complaint and are central to the claims contained therein.”

   Turner v. Welkal, Civil No. 3:12-0915, 2013 WL 3864246, *1 (M.D. Tenn. July 23, 2013) (quoting

   Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673 (6th Cir. 2011)); accord Burns v. United States,

   542 Fed. App’x 461, 466 (6th Cir. 2013); Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508

   F.3d 327, 335 (6th Cir. 2007) (“[D]ocuments attached to the pleadings become part of the

   pleadings and may be considered on a motion to dismiss.” (citing Fed. R. Civ. P. 10(c))). In doing




   02548595 3                                       7
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 8 of 29



   so, this Court must review the Complaint “in the light most favorable to plaintiff, and its well-

   pleaded facts must be accepted as true.” Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th

   Cir. 1987). However, this Court “need not accept as true legal conclusions or unwarranted factual

   inferences.” Id.; see 16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th

   Cir. 2013). To survive a motion to dismiss, the plaintiff cannot rely on “conclusory allegations in

   the complaint that the defendant violated the law.” 16630 Southfield, 727 F.3d at 504. As explained

   below, Counts I-IV and VI-VII of the Complaint fail to meet this threshold for several reasons.

   A.       The Complaint fails to state any plausible claim.

            To survive a motion to dismiss, a litigant must allege enough facts to make it plausible that

   the defendant bears legal liability. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facts cannot

   make it merely possible that the defendant is liable; they must make it plausible. Id. Bare assertions

   of legal liability absent some corresponding facts are insufficient to state a claim. Id. Further,

   conclusory statements of the elements of a cause of action are insufficient to defeat dismissal. Id.;

   Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010).

            Here, the Complaint is fraught with unsubstantiated conclusory statements. See, e.g.,

   Compl., ¶¶ 40, 46, 52, 60, 63. Even more, the premise of the lawsuit—that Corizon alleged it

   would not have hired Teal but for the NDA, see, e.g., id. ¶¶ 43, 73—is repudiated by Corizon’s

   offer of employment to Teal, which is attached to the Complaint. Corizon’s offer of employment

   to Teal is clearly dated January 23, 2019. Compl., Ex. A, 1. In fact, the first term of the offer states

   that the employment was to be effective two days prior—on January 21, 2019. Id. Therefore,

   regardless of when Teal signed the offer of employment, the Corizon-Teal Contract shows Corizon

   offered employment to Teal before entering into the NDA in February 2019. Id. Accordingly, the

   conclusory statements in the Complaint that are contradicted by the Complaintʼs exhibits are




   02548595 3                                         8
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 9 of 29



   insufficient to establish that the claims to which they relate are plausible. Likewise, Counts I-IV

   and VI-VII must be dismissed with prejudice for that reason alone.

   B.       Armor cannot be liable for requesting discovery from Corizon in the Florida Action.

            Further, the Complaint—specifically, Counts I, II, III, and VI—attempts to hold Armor

   liable for seeking discovery from Corizon in the Florida Action. But Armor cannot be liable for

   exercising its right to discovery in the Florida Action. See Fed. R. Civ. P. 26, 45. The Rules allow

   parties a broad right to seek discovery. Fed. R. Civ. P. 26, 45; see, e.g., Vanderbilt Univ. v.

   Scholastic, Inc., 382 F. Supp. 3d 734, 770 (M.D. Tenn. 2019). Indeed, “[d]iscovery is an integral

   and necessary part of any civil lawsuit.” Alexander v. Wright, No. 05-1339-T/An, 2006 WL

   8435042, *2 (W.D. Tenn Nov. 7, 2006). Allowing claims like this would have a chilling effect on

   discovery—signaling parties should issue discovery requests with caution for fear of future

   liability—and thereby impose a hardship on litigants. See id.

            Allowing Corizon to bring these claims based on Armor’s discovery in the Florida Action

   would also undermine the litigation privilege. Tennessee courts have long recognized the litigation

   privilege and repeatedly emphasized its importance of maintaining “access to the judicial process.”

   Unarco Mat. Handling, Inc. v. Liberato, 317 S.W.3d 227, 231 (Tenn. Ct. App. 2010) (quoting

   sources omitted). “The litigation privilege in Tennessee is absolute.” Rajapakse v. Baker Donelson

   Bearman Caldwell & Berkowitz, P.C., No. 13-2328-JDY-DKV, 2013 WL 3992523, *10 (W.D.

   Tenn. 2013) (citing Unarco Mat. Handling, 317 S.W.3d at 238).

            To the extent Corizon found the discovery in the Florida Action objectionable, it could

   have filed a motion for protective order or to quash. See Fed. R. Civ. P. 45(d)(3). Corizon did not.

   Instead, Corizon participated in discovery—responding to subpoenas for documents and arranging

   to provide deponents for deposition. Compl. ¶¶ 32-34. Corizon cannot turn participation in




   02548595 3                                       9
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 10 of 29



   discovery into a basis for independent legal action when Corizon chose not to use the tools the

   Rules provide to avoid the very same harm Corizon alleges it incurred.

   C.       The Complaint fails to plead any recoverable damages.

            The Complaint fails to plead any theory of recoverable damages. Rather, Corizon’s alleged

   damages are not recoverable or traceable to Armor’s actions, and Corizon failed to mitigate any

   damages to which it may be entitled.

            1.     Corizon’s alleged damages are not recoverable or traceable to Armor’s actions.

            Corizon’s claims for relief in all counts of the Complaint can generally be summarized as

   (a) loss of the benefit of Teal’s employment contemplated by the Corizon-Teal Contract, (b) costs

   associated with paying Teal’s salary after reassigning him, and (c) attorney’s fees related to

   discovery in the Florida Action. See, e.g., Compl. ¶ 74. Regarding (a) and (b), the Corizon-Teal

   Contract expressly states that Teal’s employment with Corizon was at-will. Compl., Ex. A, 4.

   Therefore, Corizon was not required to maintain Teal’s employment for any reason, including once

   it realized Teal could not continue in the manner described in the Corizon-Teal Contract due to the

   Restrictive Covenants.7

            Armor is not responsible for Corizon’s decisions regarding Teal’s at-will employment,

   which both Corizon and Teal could end at any time. Id. As to the balance of Corizonʼs alleged

   damages, Corizonʼs costs associated with responding to discovery in the Florida Action (see

   Compl. ¶¶ 32-34, 43), are neither a result of any wrongdoing by Armor nor Armor’s responsibility.




   7
     The Corizon-Teal Contract does not specify that Teal’s duties at Corizon required him to engage
   in business with Armor’s clients and use Armor’s confidential information and trade secrets. The
   Complaint does not explain why Corizon has decided not to permit Teal to solicit new business
   for Corizon other than Armor’s clients and, instead, has limited him to more restricted duties.
   Regardless, that was Corizon’s choice.


   02548595 3                                      10
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 11 of 29



   And, Corizon has failed to state any theory by which Armor would be responsible for its costs

   associated with responding to discovery in the Florida Action.

            2.     Corizon failed to mitigate any damages to which it may be entitled.

            An injured party generally “has a duty to mitigate damages by exercising ‘reasonable care

   and due diligence to avoid loss or to minimize damages after suffering injury.’” See Frank Betz

   Assocs., Inc. v. J.O. Clark Constr., LLC, Civil Action No. 3:08-cv-00159, 2010 WL 2253541, *18

   (M.D. Tenn. May 30, 2010) (quoting sources omitted)). Whether a party has fulfilled that duty

   requires the court to “examine ‘whether the method which he employed to avoid consequential

   injury was reasonable under the circumstances existing at the time.’” Id. (citations omitted).

            Again, Teal’s employment with Corizon was at-will. Compl., Ex. A, 4. Therefore, if

   Corizon felt the continuation of Teal’s employment constituted damages associated with an alleged

   breach of the NDA, Corizon should have ended the employment or adjusted his salary accordingly.

   Doing so would not have been an undue burden. See Frank Betz Assocs., 2010 WL 2253541, at

   *18. Instead, Corizon reassigned Teal but maintained his full salary, which was not reasonable to

   avoid injury from an at-will employment.8

   D.       Count I: Corizon failed to state a claim for Breach of Contract.

            “In a breach of contract action, claimants must prove the existence of a valid and

   enforceable contract, a deficiency in the performance amounting to a breach, and damages caused

   by the breach.” Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011).




   8
     Similarly, while Corizonʼs non-party discovery expenses in the Florida Action should not be
   recoverable as damages in this case, Corizon likewise failed to mitigate those purported damages
   by failing to seek entry of a protective order or to file a motion to quash as Rule 45 permits.

   02548595 3                                      11
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 12 of 29



            1.     The Complaint rebuts Corizon’s allegations that a contract existed.

            First, to establish an enforceable contract exists, the plaintiff must show that the contract

   “result[s] from a meeting of the minds in mutual assent to terms, must be based upon sufficient

   consideration, must be free from fraud or undue influence, not against public policy and must be

   sufficiently definite to be enforced.” Russell Barnett Ford, 398 F. Supp. 3d at 295.9 The Complaint

   alleges that Armor entered into the NDA, representing that Teal was free to work for Corizon

   without restriction. However, the Complaint plainly states the NDA was merely “a confidentiality

   agreement.” Compl. at ¶ 8; see Rest. 2d Contracts, § 3(a) (“Agreement has in some respects a

   wider meaning than contract, bargain or promise. . . . The word ‘agreement’ contains no

   implication that legal consequences are or are not produced.”).

            Likewise, paragraph 87 (quoted above) includes a more complete quote of the language at

   issue, which suggests the NDA was consistent with the characterization in paragraph 8. See Compl.

   ¶¶ 8, 87. Rather than a broad statement representing that Teal was free to engage in competition

   with Corizon—i.e., the contract upon which Count I attempts to allege a breach—the language

   from the NDA quoted in paragraph 87 unambiguously limits the application of the statement to

   Teal’s ability to work on the Potential Acquisition. Id. ¶ 87; see Fla. Compl. ¶ 21; see also City of

   Wyandotte v. Cons. Rail Corp., 262 F.3d 581 (6th Cir. 2001) (Courts should “read the contract as

   a whole, and to give the contract language its ordinary and natural meaning.”). Either there was no

   meeting of the minds in forming the NDA, or the Complaint attempts to improperly broaden the

   scope of the NDA by cherry-picking language out of one paragraph of the document. Regardless,

   Corizon has failed to plead that a contract even existed.




   9
    Whether the purported contract was “free from fraud” is an issue being litigated in the Florida
   Action and, therefore, will be determined by the S.D. of Florida. Fla. Compl., Count VII.


   02548595 3                                        12
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 13 of 29



            2.     Corizon has not plead that any contract has been breached.

            Corizon has not plead that Armor breached the material terms of the NDA; rather, Armor

   fully performed its duties under those terms—i.e., providing evaluation materials for the parties to

   investigate the Potential Acquisition. See Micrel, Inc. v. TRW, Inc., 486 F.3d 866, 879 (6th Cir.

   2007); see also U.S. Postal Serv. v. Spodek, No. 3:11–CV–1878, 2012 WL 2711483, *7 (N.D.

   Ohio June 20, 2012) (“Mere nominal, trifling, slight or technical departures from the contract terms

   are not material breaches so long as they occur in good faith.”); Black’s Law Dictionary 225 (10th

   ed. 2014) (defining “breach of contract” as “[v]iolation of a contractual obligation by failing to

   perform one’s own promise, by repudiating it, or by interfering with another party’s

   performance”). Instead, the statement Corizon relies upon to allege breach, even if read broadly as

   Corizon alleges, was not material to the purpose of the NDA and was not stated as a representation

   and warranty.

            The Complaint’s characterization of the NDA as “a confidentiality agreement related to a

   potential strategic transaction between the companies,” Compl. ¶ 8, undermines Corizon’s breach

   of contract claim—indicating the scope of the alleged “contract,” if a contract at all, was much

   narrower, and Armor filing the Florida Action would not constitute a breach. Rather, Armor filing

   the Florida Action was a good faith attempt to protect its confidential business information under

   a valid contract. Thus, Corizon has failed to plead that any breach has occurred.

            3.     Corizon has not plead damages.

            “The damages recoverable for a breach of contract ‘. . . are limited to those reasonably

   within the contemplation of the defendant when the contract was made . . . .’” Great Am. Music

   Mach., Inc. v. Mid-S. Record Pressing Co., 393 F. Supp. 877, 882 (M.D. Tenn. 1975) (quoting

   sources omitted). In entering the NDA (a confidentiality agreement regarding the Potential




   02548595 3                                       13
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 14 of 29



   Acquisition), Armor could not have possibly contemplated damages related to Corizon’s choices

   about Teal’s at-will employment. Thus, Corizon has failed to state a claim for breach of contract.

   E.       Count II: Corizon failed to state a claim for Promissory Estoppel.

            To state a claim for promissory estoppel, the plaintiff must allege: “(1) that a promise was

   made; (2) that the promise was unambiguous and not unenforceably vague; and (3) that they

   reasonably relied upon the promise to their detriment.” Chavez v. Broadway Elec. Serv. Corp., 245

   S.W.3d 398, 404 (Tenn. Ct. App. 2007). Tennessee courts have explained “that the doctrine of

   promissory estoppel is not to be liberally applied.” Id. at 406. Rather, “its application is limited to

   exceptional cases [that] border on actual fraud.” Id. This is not one of those cases.

            “The key element in finding promissory estoppel is, of course, the promise,” but Corizon

   failed to plead even that. Id. at 405. It is unclear what “promise” is the subject of Count II. Without

   the NDA, Plaintiff makes no allegation regarding any other promise. See Compl. ¶¶ 45-48.

            Second, Corizon has not shown detrimental reliance. Detrimental reliance is “[a]n

   important component of the doctrine of promissory estoppel . . . because the plaintiff must show

   not only that a promise was made, but also that the plaintiff reasonably relied on the promise to

   his detriment.” Barnes & Robinson Co., Inc. v. One Source Facility Servs., Inc., 195 S.W.3d 637,

   645 (Tenn. Ct. App. 2006). However, as explained above, the Complaint indicates Corizon did not

   rely on the NDA in hiring Teal, since the effective date of his hiring pre-dated the NDA.

            Further, Corizon has not shown that it “reasonably relied on the promise to [its] detriment.”

   Rather, as explained above, the Complaint indicates the scope of the NDA was limited to the

   Potential Acquisition. See Compl. ¶ 8. Therefore, Corizon’s reliance on any promise related thereto

   to hire Teal outside of the Potential Acquisition was unreasonable. See Barnes & Robinson, 195




   02548595 3                                        14
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 15 of 29



   S.W.3d at 645 (“No injustice arises in the refusal to enforce a promise where . . . the promisee’s

   reliance is not reasonable”). Thus, Corizon has failed to state a claim for promissory estoppel.

   F.       Counts III and IV: Corizon failed to state a claim for either Common Law Tortious
            Interference with Contract or a Violation of Tenn. Code Ann. § 47-50-109.

            The elements of Counts III and IV are the same. Hauck Mfg. Co. v. Astec Indus., Inc., 375

   F. Supp. 2d 649, 659 (E.D. Tenn. 2004).10 To state a claim for common law tortious interference

   with contract or a violation of section 47-50-109, Tenn. Code, the plaintiff must allege: (1) a legal

   contract existed; “(2) the defendant was aware of the contract; (3) the defendant maliciously

   intended to induce a breach; and (4) the defendant’s actions proximately caused a breach and

   resulting damages.” Id. Counts III and IV attempt to hold Armor liable for Teal’s inability to fulfill

   his employment, as contemplated in the Corizon-Teal Contract, to which Armor is not a party.

            1.     Corizon has failed to allege that the Corizon-Teal contract was a legal contract.

            Corizon seeks to use the Corizon-Teal Contract as an end-run around valid, enforceable

   restrictive covenants—which courts should enforce under Tennessee law. Bio-Med. Applications

   of Tenn., Inc. v. Chary, No. W1999-01727-COA-R3-CV, 2000 WL 1634201, *11 (Tenn. Ct. App.

   Oct. 13, 2000). To determine whether a non-compete covenant is reasonable, courts must review

   the facts of each case. Id.; see id. (listing elements courts should consider “in ascertaining the

   reasonableness of such agreements”). More specifically, Tennessee law recognizes the importance

   of reasonable non-compete covenants in employment agreements. Id. at *11-12.




   10
     Count IV differs from Count III in that it arises from Tennessee Code. In addition to actions
   based on the Florida Action being litigation protected, as discussed above, any statutory cause of
   action based on the Florida Action is barred since it occurred in Florida—not Tennessee. See
   Telecommunications, Engineering Sales & Serv. Co., Inc. v. S. Telephone Supply Co., 518 F.2d
   392, 394 (6th Cir. 1975); Functional Pathways of Tenn. LLC v. Wilson Senior Care Inc., 866 F.
   Supp. 2d 918, 929-30 (E.D. Tenn. 2012).


   02548595 3                                       15
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 16 of 29



            Here, Corizon cannot fairly dispute the reasonableness of the Restrictive Covenants since

   Corizon similarly required Teal to execute “non-compete and non-solicitation agreement[s]”

   before starting his employment with Corizon. Compl., Ex. A, at 4. Notwithstanding, the Restrictive

   Covenants are reasonable. As consideration for the Restrictive Covenants, which were required to

   protect Armor’s confidential information and customer relationships to which Teal was privy

   during his employment, Teal was employed by Armor and compensated fairly. See Teal Emp’t

   Ag. ¶ 4. The threatened danger to Armor without the Restrictive Covenants was substantial. See

   generally Fla. Compl. Unfortunately, the unfair advantage caused by Teal’s access to this

   information materialized when Teal violated the Restrictive Covenants. See generally id. Thus, the

   Restrictive Covenants are reasonable, valid, and enforceable.

            Teal knew the Teal Employment Agreement remained intact when he signed the Corizon-

   Teal Contract. Therefore, Teal did not validly enter into the Corizon-Teal Contract. Thus, the

   Corizon-Teal Contract is void as against public policy and cannot be used to hold Armor liable,

   even assuming the theories upon which Corizon attempted to do so were viable.

            2.     Corizon failed to allege Armor knew the extent of the Corizon-Teal contract.

            In addition to failing to allege that the parties agreed the terms in the NDA have the broad

   meaning it alleges, Corizon has failed to allege Armor was aware of the full extent of the Corizon-

   Teal contract. See Fla. Compl. ¶ 21. Rather, Corizon has only alleged Armor was aware of Teal’s

   employment with Corizon to work on the Potential Acquisition. Corizon has not alleged Armor

   was aware of either the Corizon-Teal Contract, or the extent of Teal’s role at Corizon. See id.

            3.     Corizon failed to allege that Armor acted with malice.

            Third, notwithstanding (1) and (2), Corizon has failed to allege Armor acted with malice.

   All the Complaint appears to allege, despite the numerous internal inconsistencies, is Armor agreed




   02548595 3                                       16
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 17 of 29



   to allow Teal to negotiate the Potential Acquisition. Then, when Armor learned that Teal went

   beyond that authorization and, instead, was violating the Restrictive Covenants, it sought to

   enforce those provisions.

            4.     Corizon failed to allege breach and damages.

            Finally, Corizon failed to allege breach and damages. As discussed above, the Corizon-

   Teal Contract unambiguously states Teal was an employee-at-will. “Tennessee has long adhered

   to the doctrine of employment-at-will, which recognizes the right of either the employer or the

   employee to terminate the employment relationship at any time, for good cause, bad cause, or no

   cause at all, without being guilty of a legal wrong.” Cummings Inc. v. Dorgan, 320 S.W.3d 316,

   332 (Tenn. Ct. App. 2009); see Polk & Sullivan, Inc. v. United Cities Gas Co., 783 S.W.2d 538,

   543 (Tenn. 1989) (explaining courts rarely find a third-party interferes with an at-will contract).

            Consistent with this long-standing law, the express terms of the Corizon-Teal Contract

   provide that Corizon or Teal could “end the employment relationship with or without notice, and

   with or without cause at any time.” Compl., Ex. A, at 4. Contrary to the allegations in the

   Complaint, Corizon did have a choice with how to address Teal’s employment. Contra Compl. ¶

   30. It could have ended Teal’s employment at any time for any reason, including the issues Corizon

   raises in the Complaint. See, e.g., Cummings, 320 S.W.3d at 332. Instead, Corizon chose to modify

   Teal’s work assignment, Compl. ¶ 30, and, by filing the Complaint in this case, attempts to shift

   liability to Armor. Armor cannot be liable for Corizon’s choice not to terminate an at-will

   employment.

            Further, as to Count III, the purpose of the tort of intentional interference with contract “is

   to deter third parties from interfering with the contractual relations of parties to a contract.” Cambio

   Health Sols., LLC v. Reardon, 213 S.W.3d 785, 789 (Tenn. 2006) (emphasis omitted). Here, the




   02548595 3                                         17
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 18 of 29



   Complaint does not allege that Armor did so. Thus, Corzion has failed to state a claim upon which

   relief may be granted for either Count III or Count IV.

   G.       Count VI: Corizon failed to state a claim for Negligent Misrepresentation.

            To state a claim for negligent misrepresentation, the plaintiff must show the defendant

   “supplied information to the plaintiff meant to guide others in their business transactions; the

   information was false; the defendant did not exercise reasonable care in obtaining or

   communicating the information; and the plaintiff justifiably relied on the information.” Homestead

   Grp., LLC v. Bank of Tenn., 307 S.W.3d 746, 751 (Tenn. Ct. App. 2009).

            As shown above, the statement Corizon alleges was Armor’s misrepresentation is merely

   a fraction of the actual statement, which indicates a completely different meaning and context.

   Compare Compl. ¶ 78, with id. ¶¶ 9, 87. The full statement indicates Armor did not intend to guide

   Corizon in transactions—i.e., in feeling free to hire Teal in any capacity. See id. ¶¶ 9, 87. Rather,

   Armor intended only to allow Teal to work on the Potential Acquisition. See id. Indeed, Armor’s

   Complaint pleads it only intended to allow Teal to work on the Potential Acquisition. See Fla.

   Compl., Count VII. And, had the Potential Acquisition occurred, the Restrictive Covenants would

   be irrelevant—the companies would be one and the same. Thus, Corizon has not stated a claim for

   negligent misrepresentation.

   H.       Count VII: Corizon failed to state a claim for Declaratory Judgment.

            This Court has “unique and substantial discretion” in determining whether to render a

   declaratory judgment sought under 28 U.S.C. § 2201. Phila. Indem. Ins. Co. v. Priority Pest Prot.,

   LLC, 398 F. Supp. 3d 280, 282 (M.D. Tenn. 2019); accord Savoie v. Martin, 673 F.3d 488, 496

   (6th Cir. 2012). This Court considers five factors in determining whether to exercise its discretion

   in a Declaratory Judgment Act case:




   02548595 3                                       18
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 19 of 29



             (1) whether the declaratory judgment would settle the controversy; (2) whether the
            declaratory judgment action would serve a useful purpose in clarifying the legal
            relations at issue; (3) whether the declaratory remedy is being used merely for the
            purpose of “procedural fencing” or “to provide an arena for a race for res judicata;”
            (4) whether the use of a declaratory action would increase the friction between
            federal and state courts and improperly encroach on state jurisdiction; and (5)
            whether there is an alternative remedy that is better or more effective.

   Phila. Indem. Ins. Co., 398 F. Supp. 3d at 283 (citing Amsouth Bank v. Dale, 386 F.3d 763 (6th

   Cir. 2004)). In this case, these factors weigh against the Court issuing a declaratory judgment.

            “The first two factors in this analysis are closely related, and courts often consider them

   together.” Id.11 The first two factors also relate to the guiding policy considerations in determining

   whether to issue a declaratory judgment. Savoie, 673 F.3d at 496 (quoting Grand Trunk W. R.R.

   Co. v. Cons. Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984)). A declaratory judgment would not

   settle the controversy or clarify the legal relations at issue; even after a declaratory judgment from

   this Court, the Florida Action would remain pending. Likewise, a declaratory judgment would

   likely confuse the legal issues, potentially creating inconsistent judgments on the same issues.

            As to the third factor, the Complaint in this case represents the quintessential “procedural

   fencing.” Id. The interpretation and intent of the NDA are squarely at issue in the Florida Action.

   The declaratory relief Corizon seeks would directly affect the outcome of the Florida Action,

   especially Count VII of Armor’s Complaint—creating “an arena for a race for res judicata.” Id.

            Likewise, as to the fourth factor, while a declaratory judgment would not increase friction

   between federal and state courts, it would create friction between two federal courts. Finally, there

   is an alternative remedy that is “better and more effective”—transferring this case to the S.D. of




   11
     In Philadelphia Indemnity Insurance Co., this Court explained that the Sixth Circuit is split on
   the proper interpretation of the first and second factors. 398 F. Supp. 3d at 283-84. The analysis
   applied is consistent with this Court’s interpretation from that case. Id. at 284. However, regardless
   of the interpretation the Court applies, these factors weigh against granting declaratory relief here.


   02548595 3                                        19
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 20 of 29



   Florida. As discussed below, transfer would “avoid duplication of witnesses and evidence in

   parallel actions.” Phila. Indem. Ins. Co., 398 F. Supp. 3d at 286.

   II.      Motion to Dismiss (Count V) for Fraudulent Misrepresentation

            As to Count V, to sufficiently plead a claim of fraudulent misrepresentation, Corizon must

   do so with particularity. Ooltewah Mfg., Inc. v. Country Coach, Inc., No. 1:05-cv-221, 2005 WL

   2671126, *4 (E.D. Tenn. Oct. 18, 2005). “The elements of fraudulent misrepresentation are: (1)

   misrepresentation regarding a material fact; (2) representation was made knowingly or recklessly;

   (3) reasonable reliance by the plaintiff; (4) resulting harm; and (5) the misrepresentation relates to

   an existing or past fact.” Id. (citing sources omitted). The Complaint fails to defeat dismissal.

            First, Corizon failed to particularly plead Armorʼs alleged misrepresentation. Notably,

   Armor’s intention in signing the NDA is at issue in the Florida Action, where Armor plead that

   Teal fraudulently induced Armor to sign the NDA. See Fla. Compl., Count VII. Even accepting

   the allegations in the Complaint as true and reading the Complaint in the light most favorable to

   Corizon, it is unclear what the actual statement is that Corizon alleges was the fraudulent

   misrepresentation. While paragraph 67 states that Armor represented to Corizon that Teal was “not

   subject to any on-going noncompetition, confidentiality or other agreement with Armor that would

   prohibit him from working for Corizon,” paragraph 87 appears to include a more complete quote

   of the language at issue, which paints a different picture:

            Armor understands that Corizon intends to engage Mr. Bruce Teal and that
            as part of Mr. Teal’s engagement he may assist Corizon with evaluating a
            possible transaction between Armor and Corizon. Armor confirms that Mr. Teal
            is not subject to any on-going noncompetition, confidentially or other agreement
            with Armor that would prohibit him from working for Corizon or otherwise
            assisting with a possible transaction, except for such restrictions as are
            imposed by this Agreement.




   02548595 3                                       20
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 21 of 29



   Compl. ¶ 87 (emphasis added). Cf. id. ¶ 9. The emphasized text, which is omitted from the

   allegations for Count V in the Complaint, clearly changes the meaning of the language at issue.

   Rather than a broad statement representing that Teal was free to engage in competition with Armor,

   the language unambiguously limits the statement to Teal’s ability to work on the Potential

   Acquisition. Thus, Corizon has not even plead the first element of fraudulent misrepresentation.

   For these same reasons, Corizon has not plead that Armor knowingly or recklessly made this

   representation, or that the misrepresentation relates to an existing or past fact. Rather, Corizon has

   failed to plead with particularity any misrepresentation.

            Further, as explained above, Corizon’s attempt to plead reasonable reliance is belied by the

   fact that it offered employment to Teal before entering into the NDA. Also, Corizon has not

   established any resulting harm of any misrepresentation. Thus, the Complaint fails to state a claim

   for fraudulent misrepresentation, and this Court should dismiss Count V of the Complaint.

   III.     Motion to Transfer Venue (In the Alternative to the Motion to Dismiss)

            In the alternative to dismissal, this Court should transfer venue to the S.D. of Florida

   pursuant to 28 U.S.C. § 1404(a) (“Section 1404(a)”).12 Section 1404(a) gives district courts broad

   discretion to determine when party convenience or the interest of justice make transfer appropriate.

   Reese v. CNH Am. LLC, 574 F.3d 315, 320 (6th Cir. 2009); Kerobo v. Sw. Clean Fuels, Corp., 285

   F.3d 531, 537 (6th Cir. 2002).




   12
     After transfer, the S.D. of Florida can decide whether to dismiss the Complaint on the merits.
   The Declaration of Manuel Fernandez in Support of Armor Correctional Health Services, Inc.’s
   Motion to Transfer Venue (the “Fernandez Declaration” or “Fernandez Decl.”) is attached hereto
   as Exhibit 2. The Declaration of Jessica T. Travers in Support of Armor Correctional Health
   Services, Inc.’s Motion to Transfer Venue (the “Travers Declaration” or “Travers Decl.”) is
   attached hereto as Exhibit 3. The Fernandez Declaration and Travers Declaration are referenced
   collectively as the “Declarations,” and are only submitted in support of Armorʼs request to transfer
   or stay this action.


   02548595 3                                       21
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 22 of 29



            To determine whether transfer is appropriate under Section 1404(a), this Court must first

   determine the availability of an adequate alternative forum. Kerobo, 285 F.3d at 537. Then the

   Court reviews factors related to the convenience of the parties and the public interest. Atl. Marine

   Constr. Co., Inc. v. U.S. Dist. Ct. W. Dist. Tex., 571 U.S. 49, 61 (2013); see Rustal Trading US,

   Inc. v. Makki, 17 Fed. App’x 331, 335 (6th Cir. 2001); Sacklow v. Sakes Inc., 377 F. Supp. 3d 870,

   882 (M.D. Tenn. 2019). As explained below, transfer is appropriate here because it would be more

   convenient for the parties and in the interest of justice—most significantly, it would avoid

   inconsistent judgments on the similar and related issues in this case and the Florida Action. See

   Plantronics, Inc. v. Clarity, LLC, No. 1:02-cv-126, 2002 WL 32059746, *2 (E.D. Tenn. July 17,

   2002) (“Transfer . . . promotes judicial efficiency, avoids duplication of litigation, and avoids

   piecemeal litigation and the danger of inconsistent judgments.”).

   A.       The S.D. of Florida is an adequate alternative forum.

            In this case, the S.D. of Florida is an adequate alternative forum. As explained in the

   Declarations, Armor and Teal are already involved in the Florida Action in which Corizon has

   participated. Fernandez Decl. ¶¶ 4-5; Travers Decl. ¶¶ 3-5. And, Corizon is funding Tealʼs defense

   and is represented by the same counsel. Travers Decl. ¶ 4. Thus, Armor has satisfied this initial

   determination.

   B.       The private interests, specifically the parties’ convenience, weigh in favor of transfer.

            Convenience is the “central focus” of the transfer analysis. Stewart v. Dow Chem. Co., 865

   F.2d 103 (6th Cir. 1989) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 239, 249 (1981). Factors

   related to the convenience of the parties that the Court may review include “relative ease of access

   to sources of proof; availability of compulsory process for attendance of unwilling, and the cost of

   obtaining attendance of willing, witnesses; . . . and all other practical problems that make trial of




   02548595 3                                       22
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 23 of 29



   a case easy, expeditious and inexpensive.” Atl. Marine Constr., 134 S. Ct. at n.6 (quoting Piper

   Aircraft, 454 U.S. at n.6).

            While the plaintiff’s choice of forum is to be considered, id., it is not dispositive and the

   balance strongly favors transfer in this case. See Reese, 574 F.3d at 320. As explained in the

   Declarations, it would be most convenient, cost-effective, and efficient for all parties to transfer

   this case to the S.D. of Florida where it can be litigated with the Florida Action. Fernandez Decl.

   ¶¶ 6-8; Travers Decl. ¶¶ 8-11. Where transfer is most convenient, cost-effective, and efficient for

   all parties, Courts are willing to do so. See, e.g., Cont’l Grain Co. v. The FBL-585, 364 U.S. 19,

   21 (1960); Sacklow, 377 F. Supp. 3d at 881.13 Indeed, the purpose of Section 1404(a) was to allow

   parties to avoid duplicative discovery and litigation. See, e.g., Cont’l Grain Co., 364 U.S. at 21.

   C.       The public interests, including the interest of justice, weighs in favor of transfer.

            Public interest factors the Court may consider include “(1) the enforceability of the

   judgment; (2) practical considerations affecting trial management; (3) docket congestion; (4) the

   local interest in deciding local controversies at home; (5) the public policies of the fora; and (6)

   the familiarity of the trial judge with the applicable state law.” Smith v. Kyphon, Inc., 578 F. Supp.

   2d 954, 962 (M.D. Tenn. 2008); accord Atl. Marine Constr., 134 S. Ct. at 581 n.6. This analysis

   includes the interests of justice, which considers judicial economy and the avoidance of

   inconsistent judgments. Moses v. Bus. Card Express, Inc., 929 F.2d 1131, 1137 (6th Cir. 1991)

   (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30 (1988)); see North v. McNamara, 47

   F. Supp. 3d 635, 646 (S.D. Ohio 2014).




   13
     Corizon could have sought to intervene in the Florida Action but did not. Fed. R. Civ. P. 24;
   Travers Decl. at ¶ 5.


   02548595 3                                        23
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 24 of 29



            First, enforcing any judgment against Armor would occur in Florida—its state of

   incorporation and principal place of business. Fernandez Decl. ¶ 3; Travers Decl. ¶ 15. As to trial

   management, it would be easier for the parties to manage and litigate one case rather than two. See

   Fernandez Decl. ¶¶ 6-8; Travers Decl., ¶ 11. Likewise, statistics regarding the congestion of this

   Court and the S.D. of Florida, as well as the progress of this case compared to the Florida Action,

   indicate that the parties can reach a conclusion on the issues presented in this case in the S.D. of

   Florida sooner than in this Court. Travers Decl., ¶¶ 7, 13. Courts routinely compare which courts

   are the busiest in determining whether transfer is in the interest of justice. See Cont’l Grain Co.,

   364 U.S. at 21; Zimmer Enters., 478 F. Supp. 2d at 992.

            Further, this case does not necessarily present a localized controversy. Fernandez Decl. ¶¶

   5-6; Travers Decl. ¶¶ 5-6. Rather, Corizon seeks to litigate the existence of the Florida Action in

   this Court based on actions that occurred in Florida. Fernandez Decl. ¶¶ 4-5; Travers Decl. ¶¶ 5-

   6; see Encore Med., L.P. v. Kennedy, 861 F. Supp. 2d 886, 896 (E.D. Tenn. 2012) (stating that

   courts have “an interest in litigating a dispute that involves its own citizens and allegedly tortious

   conduct that occurred on its own soil”). The only public interest factor weighing against transfer

   is having this Court apply Tennessee law. But that factor is not dispositive, especially since a ruling

   in the Florida Action could render some or all of the claims in this case moot. Travers Decl. ¶ 14.

            Transferring this case to the S.D. of Florida will allow the parties to seek consolidation of

   this case with the Florida Action and, therefore, avoid inconsistent rulings on these similar and

   related issues. Travers Decl. ¶¶ 12, 14. Transfer is “favored and appropriate” where it will

   “eliminate the risk of inconsistent rulings, conserve judicial resources, reduce litigation costs, and

   permit the case to proceed in the most efficient manner in the preferable convenient venue.”

   Sacklow, 377 F. Supp. 3d at 882; see Plantronics, 2002 WL 32059746, at *2 (“Comity requires




   02548595 3                                        24
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 25 of 29



   that federal district courts . . . be careful to avoid unnecessary interference with each other’s

   affairs.”). Some courts consider this factor dispositive in ruling on a motion to transfer. See

   McNamara, 47 F. Supp. 3d at 646. Thus, the public interests factors weigh in favor of transfer, and

   transfer is in the interest of justice.

   D.       The First-Filed Rule supports transfer.

            Additionally, the first-filed rule supports transfer to the S.D. of Florida. The first-filed rule

   “is a doctrine of federal comity that promotes judicial efficiency” and generally applies “when

   duplicative lawsuits are pending in separate federal courts.” Thomas v. Betts Corp. v. Hayes, 222

   F. Supp. 2d 994, 995 (W.D. Tenn. 2002). The rule “is designed to avoid the waste of duplication

   of effort by two co-equal district courts, to avoid rulings by one district court that may interfere

   with or trench upon the authority of another district court, and to avoid inconsistent or piecemeal

   resolution of legal issues that call for a uniform result.” Plantronics, 2002 WL 32059746, at *2.

            Under this rule, “the entire action should be decided by the court in which an action was

   first filed.” Fuller v. Abercrombie & Fitch Stores, Inc., 370 F. Supp. 2d 686, 688-89 (E.D. Tenn.

   2005) (quoting Smith v. S.E.C., 129 F.3d 356, 361 (6th Cir. 1997)); accord Plantronics, 2002 WL

   32059746, at *3. It is in this Court’s discretion “whether to apply the rule,” Fuller, 370 F. Supp.

   2d at 688-89. If this Court applies the first-filed rule, it has “discretion to transfer the duplicative

   suit, issue a stay, or dismiss the complaint.” Reinsdorf v. Academy, Ltd., No. 3-13-0269, 2013 WL

   2149673, *2 (M.D. Tenn. May 16, 2013).

            This case and the Florida Action are duplicative lawsuits. See Fernandez Decl. ¶¶ 5, 7-8;

   Travers Decl. ¶¶ 5-6, 10; Reinsdorf, 2013 WL 2149673, at *2 (defining “duplicative suit”). This

   case is a direct result of the Florida Action. Fernandez Decl. ¶ 5; Travers Decl. ¶ 6. While not

   identical, the parties are all related. Travers Decl. ¶ 4. The claims arise from the same facts, and




   02548595 3                                          25
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 26 of 29



   the issues are directly related. Fernandez Decl. ¶ 5; Travers Decl. ¶¶ 5-6. In other words, “the

   parties and issues substantially overlap.” Reinsdorf, 2013 WL 2149673, at *2. No exception to the

   first-filed rule applies here. Fernandez Decl. ¶ 10. That Armor filed its suit in the S.D. of Florida

   first does not indicate forum shopping or an anticipatory lawsuit. See Plantronics, 2002 WL

   32059746, at *3. Thus, this Court should apply the first-filed rule.

   IV.      Motion to Stay (in the Alternative to the Motion to Transfer)

            In the alternative to transfer, this Court should stay this case pending resolution of the

   Florida Action. Pursuant to the first-filed rule, this Court has the discretion to either transfer or

   stay this case (the second-filed action) pending the outcome of the Florida Action (the first-filed

   action). See Reinsdorf, 2013 WL 2149673, at *2; Fuller, 370 F. Supp. 2d at 688-89.

            For the same reasons this Court should transfer this case to the S.D. of Florida, in the

   alternative, this Court should stay this action pending resolution of the Florida Action. Each count

   of Armor’s Complaint references the NDA. See generally Fla. Compl. So, any ruling from the S.D.

   of Florida regarding the validity or meaning of the NDA would affect the issues in this case.

   Likewise, proceeding with this case while the Florida Action remains pending will cause

   unnecessary duplicative efforts. Thus, in the interest of justice and preserving judicial resources,

   this Court should stay this case pending resolution of the Florida Action.

                WHEREFORE, Defendant, Armor Correctional Health Services, Inc., respectfully

   requests this action be dismissed with prejudice. Alternatively, Armor requests this action be

   transferred to the U.S. District Court for the Southern District of Florida or stayed pending an

   adjudication on the merits of the claims in the case styled Armor Correctional Health Services,

   Inc. v. Teal, currently pending in the U.S. District Court for the Southern District of Florida.




   02548595 3                                       26
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 27 of 29



                      LOCAL RULE 7.01(a)(1) CERTIFICATE OF COUNSEL

            In accordance with Local Rule 7.01(a)(1), the undersigned counsel hereby certifies that she

   conferred with Corizon’s counsel regarding the relief requested in the Motion to Transfer or, in

   the alternative, the Motion to Stay and that Corizon was unable to agree to the relief requested in

   this Motion.




   02548595 3                                       27
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 28 of 29



                                      Respectfully submitted,

                                      SIMS|FUNK, PLC

                                      s/ Grace A. Fox
                                      W. Scott Sims
                                      Grace A. Fox
                                      3322 West End Avenue, Suite #200
                                      Nashville, TN 37203
                                      (615) 292-9335
                                      ssims@simsfunk.com
                                      gfox@simsfunk.com

                                      and

                                      AKERMAN LLP

                                      s/ Jessica T. Travers
                                      Jessica T. Travers (Florida Bar # 18129)*
                                      Aleksas A. Barauskas (Florida Bar # 68174)*
                                      50 N. Laurel St., Suite 3100
                                      Jacksonville, FL 32202-3646
                                      (904) 798-3700
                                      (904) 798-3730 (facsimile)
                                      jessica.travers@akerman.com
                                      aleksas.barauskas@akerman.com

                                      and

                                      Melanie Kalmanson (Florida Bar # 123855)*
                                      201 E. Park Ave., Suite 300
                                      Tallahassee, FL 32301
                                      (850) 224-9634
                                      (850) 222-0103 (facsimile)
                                      melanie.kalmanson@akerman.com

                                      Attorneys for Defendant Armor Correctional Health
                                      Services, Inc


                                      * Pro Hac Vice Motions Pending




   02548595 3                           28
Case 1:20-cv-24091-MGC Document 13 Entered on FLSD Docket 06/29/2020 Page 29 of 29



                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and exact copy of the foregoing was served on the following

   individuals via the Court’s CM/ECF system on June 29, 2020:

            Russell B. Morgan
            Kimberly M. Ingram
            Bradley Arant Boult Cummings LLP
            1600 Division Street, Suite 700
            Nashville, Tennessee 37203
            rmorgan@bradley.com
            kingram@bradley.com


                                                         s/ Grace A. Fox




   02548595 3                                       29
